DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 28 September 2022.  Claims 1-20 are pending.
Claim Objections
Claim 20 is objected to because of the following informalities:  The limitation “a method of for protecting privacy” (line 2) is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the limitation “said second user member”  in line 13 of claim 1 and in line 15 of claim 20.  There is insufficient antecedent basis for this limitation in the claims.  Claims 2-19 inherit the same deficiency of claim 1.
Claims 4 and 9 are vague and indefinite.  Claim 4 recites the limitation “a user” in line 1. It is not clear which user the limitation “a user” refers to. Also, claim 9 recites the limitation “a user” in line 2. It is not clear which user the limitation “a user” refers to.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 -21 of U.S. Patent No.US 11,144,591 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 10-20 is generic to all that is recited in claims 1-21 of U.S. Patent No.US 11,144,591  B1. That is, claims 1-8 and 10-20 of U.S. Patent No.US 11,144,591  B1 fall entirely within the scope of claims 1-21 or, in other words, claims1-8 and 10-20 are anticipated by claims 1-21 of U.S. Patent No.US 11,144,591  B1. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -21 of U.S. Patent No.US 11,144,591 B1 in view of Smith et al. (Hereinafter, Smith, US 8,332,281 B2).  Claims 1 -21 of U.S. Patent No.US 11,144,591 B1 do not expressly disclose  “managing a financial transaction between a user capturing said at least one media file and said second user and managing at least one of said media file storage relocation process and an editing process according to said financial transaction” as recited in claim 9.
However, Smith discloses managing a financial transaction between a user capturing said at least one media file and said second user and managing at least one of said media file storage relocation process and an editing process according to said financial transaction(Abstract; column 1, lines 15-22).  Smith teaches allowing customers to purchase photos taken at a photographic event via the internet.
It would have been obvious to a person of ordinary skill in the art at the filing time
of the invention to include Smith’s method of displaying, managing and selling images in an event photography environment in the method of U.S. Patent No.US 11,144,591  B1 in order to allow a mobile device to facilitate the transfer of images to customers as suggested by Smith (column 2, lines 4-10).
The claims are reproduced below for comparison:
Instant Application 17/487,002
U.S. Patent No.US 11,144,591  B1
1. A method of managing at least one of a media file storage for protecting privacy of users imaged in media files, comprising: 

receiving data about capturing or uploading geographical location and time of at least one media file, the at least one media file is stored in a current storage location of a first account associated with a first user, said data is acquired by recording outputs of a location module of a client terminal of the first user;


 






using said capturing or uploading geographical location and time to identify a spatiotemporal proximity of a second user during said capturing or uploading time; 




detecting that said second user is imaged in said at least one media file using a recognition function; and 

in response to said detecting transferring said at least one media file from the current storage location to a new storage location of a second account associated with said second user member.
1. A method of managing at least one of a media file storage for protecting privacy if users imaged in media files, comprising:

 receiving location data indicative a user geographical location each of a plurality of users during a monitored period, said location data is acquired by recording outputs of a location module of each of a plurality of client terminals of said plurality of users; 

receiving a capturing or uploading geographical location and time of at least one media file from a plurality of media files, the at least one media file is stored in a current storage location of a first account, wherein the first account is associated with one of the plurality of users; 

using said file capturing or uploading geographical location and time to identify a spatiotemporal proximity of a group from said plurality of users to respective said capturing or uploading geographical location of the at least one media file during a respective said media file capturing or uploading time; 

detecting at least one member of said group which is imaged in said at least one media file using a recognition function; 

in response to said detecting transferring said at least one media file from the current storage location to a new storage location of a second account associated with said at least one member.
2. The method of claim 1, in response to said detecting initiating a media file storage relocation process wherein at least one first copy of the at least one media file is deleted from the first account and a second copy of the at least one media file is created and stored in the new storage.
2. The method of claim 1, in response to said detecting initiating a media file storage relocation process wherein at least one first copy of the at least one media file is deleted from the first account and a second copy of the at least one media file is created and stored in the new storage.
3. The method of claim 2, further comprising identifying a social connection between said first user and said second user and managing at least one of said media file storage relocation process and an editing process according to said social connection.
3. The method of claim 2, further comprising identifying a social connection between said at least one member and a user capturing said at least one media file and managing at least one of said media file storage relocation process and an editing process according to said social connection.
4. The method of claim 2, further comprising acquiring from a user capturing said at least one media file an approval to said media file storage relocation process and managing at least one of said media file storage relocation process and an editing process according to said approval.
4. The method of claim 2, further comprising acquiring from a user capturing said at least one media file an approval to said media file storage relocation process and managing at least one of said media file storage relocation process and an editing process according to said approval.
5. The method of claim 2, further comprising: presenting said at least one media file to said second user on a graphical user interface; acquiring a reaction to said at least one media file via a selection on said graphical user interface from said second user; and managing at least one of said media file storage relocation process and an editing process according to said reaction.
5. The method of claim 2, further comprising: presenting said at least one media file to said at least one member on a graphical user interface; acquiring a reaction to said at least one media file via a selection on said graphical user interface from said at least one member; and managing at least one of said media file storage relocation process and an editing process according to said reaction.
6. The method of claim 5, wherein said presenting comprises presenting at least one thumbnail of said at least one media file to said second user on said graphical user interface.
6. The method of claim 5, wherein said presenting comprises presenting at least one thumbnail of said at least one media file to said at least one member on said graphical user interface.
7. The method of claim 1, in response to said detecting initiating an editing process and said at least one media file comprises at least one video file; wherein during said editing process said at least one video file is edited to remove video segments wherein said second user is imaged.
7. The method of claim 2, further comprising managing a financial transaction between a user capturing said at least one media file and said at least one member and managing at least one of said media file storage relocation process and an editing process according to said financial transaction.
8. The method of claim 1, in response to said detecting initiating an editing process and said at least one media file comprises at least one video file; wherein during said editing process said at least one video file is edited to remove video segments wherein said second user is not imaged.
8. The method of claim 1, in response to said detecting initiating an editing process and said at least one media file comprises at least one video file; wherein during said editing process said at least one video file is edited to remove video segments wherein said at least one member is imaged.                                       
9. The method of claim 2, further comprising managing a financial transaction between a user capturing said at least one media file and said second user and managing at least one of said media file storage relocation process and an editing process according to said financial transaction.

10. The method of claim 1, wherein said recognition function comprises a face recognition function which is applied using a plurality of face records each indicative of at least one facial feature of said second user.
10. The method of claim 1, wherein said recognition function comprises a face recognition function which is applied using a plurality of face records each indicative of at least one facial feature of one of said plurality of users.
11. The method of claim 1, wherein said recognition function is a voice recognition function.
11. The method of claim 1, wherein said recognition function is a voice recognition function.
12. The method of claim 1, further comprising establishing a chat session between said first and second users.
12. The method of claim 1, further comprising establishing a chat session between at least two members of said group.
13. The method of claim 1, wherein the first and second accounts are cloud storage accounts.
19. The method of claim 1, wherein the first and second accounts are cloud storage accounts.
14. The method of claim 1, further comprising establishing a chat session between said first and second users.
13. The method of claim 1, further comprising establishing a chat session between at least one member of said group and a capturing user capturing said media file.
15. The method of claim 1, wherein said current storage location is on one of a plurality of client terminals and said new storage location is on another of said plurality of client terminals.
14. The method of claim 1, wherein said plurality of media files are stored in a memory of said plurality of client terminals and wherein said current storage location is on one of said plurality of client terminals and said new storage location is on another of said plurality of client terminals.
16. The method of claim 1, further comprising: receiving an image segment depicting at least one face and cropped from the media file, wherein said detecting is performed by applying said face recognition function on said image segment.
15. The method of claim 1, further comprising: receiving a plurality of image segments each depicting at least one face and cropped from one of said plurality of media files, wherein said detecting is performed by applying said face recognition function on said plurality of image segments.
17. The method of claim 15, wherein said plurality of client terminals comprises a plurality of smartphones.
16. The method of claim 1, wherein said plurality of client terminals comprises a plurality of smartphones of said plurality of users.
18. The method of claim 1, further comprising: monitoring a distribution of said media file in at least one social media network, and updating said first user about said distribution.
17. The method of claim 1, further comprising: monitoring a distribution of said at least one media file in at least one social media network, and updating a user capturing said at least one media file about said distribution.
19. The method of claim 1, further comprising: adding an identifier selected from a group consisting of a watermark, a profile image, a layout, and an icon to the said at least one media file.
18. The method of claim 1, further comprising: adding an identifier selected from a group consisting of a watermark, a profile image, a layout, and an icon to the said at least one media file.
20. A non-transitory computer readable medium comprising computer executable instructions for executing a method of for protecting privacy if users imaged in media files, the instructions comprising: instructions for receiving data about capturing or uploading geographical location and time of at least one media file, the at least one media file is stored in a current storage location of a first account associated with a first user, said data is acquired by recording outputs of a location module of a client terminal of the first user; instructions for using said capturing or uploading geographical location and time to identify a spatiotemporal proximity of a second user during said capturing or uploading time; instructions for detecting that said second user is imaged in said at least one media file using a recognition function; instructions for, in response to said detecting, transferring said at least one media file from the current storage location to a new storage location of a second account associated with said second user member.
20. A non-transitory computer readable medium comprising computer executable instructions for executing a method of for protecting privacy if users imaged in media files, the instructions comprising: instructions for receiving location data indicative a user geographical location each of a plurality of users during a monitored period, said location data is acquired by recording outputs of a location module of each of a plurality of client terminals of said plurality of users; instructions for receiving a capturing or uploading geographical location and time of at least one media file from of a plurality of media files, the at least one media file is stored in a current storage location of a first account, wherein the first account is associated with one of the plurality of users; instructions for using said file capturing or uploading geographical location and time to identify a spatiotemporal proximity of a group from said plurality of users to respective said media file capturing or uploading geographical location of at least one media file of said plurality of media files during a respective said media file capturing or uploading time; instructions for detecting at least one member of said group which is imaged in said at least one media file using a recognition function; instructions for, in response to said detecting transferring said at least one media file from the current storage location to a new storage location of a second account associated with said at least one member.

Claim 21 


Allowable Subject Matter
Claims 1-20 would be allowable upon filing a terminal disclaimer with U.S. Patent No.US 11,144,591  B1 to overcome the double patenting rejection above and amending claims 1-20 to  overcome 35 USC § 112 rejections.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cai et al. (US 2019/0147185 A1) - The method involves obtaining a captured image and image coordinates associated with the target individuals within the captured image. A facial recognition processing is executed against individual faces within the captured image. The target individuals in the captured image are identified from the received image coordinates. A representative data of the target individuals is saved to a whitelist  and a privacy protected version of the captured image is provided such that the privacy protected version of the captured image has altered image features associated with the other individuals within the captured image than the target individuals.
Johnson et al. (US 8,861,804 B1) - Embodiments of the invention perform assisted tagging of images, including tagging of people, locations, and activities depicted in those images. A batch of images is received comprising images of faces, including at least some faces that have not yet been tagged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079. The examiner can normally be reached Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARRIN HOPE
Examiner
Art Unit 2173



/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173